Order entered August 2, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00171-CV

                          ORVILLE PAUL DUNAGAN, Appellant

                                             V.

                               BRYAN COLEMAN, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. 07-05904-E/G

                                          ORDER
      The Court has before it Ben Abbott, P.C.’s motion to withdraw as counsel for appellee.

The Court GRANTS the motion and DIRECTS the Clerk of the Court to remove Niles Illich

and the Law Office of Ben Abbott, P.C. as counsel for appellee. The Court further DIRECTS

the Clerk of the Court to send a copy of this order to Bryan Coleman at 5724 Goliad Ave.,

Dallas, Texas 75206.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE